Citation Nr: 1438234	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative joint disease.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran perfected an appeal of the RO's denial of service connection for degenerative joint disease of the cervical spine.  

In July 2012, the Veteran testified before a Decision Review Officer (DRO).  A copy of the transcript of this hearing has been associated with the claims file. 

The Board has re-characterized the issue in appellate status to clarify that the Veteran's contentions relate to any currently diagnosed cervical spine disability, and not simply the previously identified degenerative joint disease.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to adjudication of the claim on the merits, additional development is required.  See 38 C.F.R. § 19.9.  Specifically, the Board finds that a remand is necessary to obtain records relevant to Social Security Administration (SSA) disability benefits and to obtain an additional VA examination with opinion.  Based on a finding that the claim on appeal includes the contention that the disability is secondary to service-connected back disability, the Veteran should be sent additional notification pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  As the appeal is remanded, the AOJ should also seek updated VA treatment records.

The Veteran contends that he has a cervical spine disability attributable to service.  Mainly, the Veteran asserts that the same in-service motor incident in which he fell from a moving vehicle causing a back injury documented in the service treatment records also caused a cervical spine disability.  A March 1976 rating decision granted service connection for "low back pain."  Currently, the back disability is rated as degenerative disc disease.  

Regarding additional opinion evidence, VA provided a June 2010 examination in which the examiner addressed whether the Veteran has a cervical spine disability attributable to service.  The RO also obtained a June 2014 addendum opinion that addressed direct service connection etiology.  At this time, the duty to assist does not require additional opinion evidence development regarding direct service connection.  See 38 C.F.R. § 3.159.

Liberally interpreting the medical evidence and the Veteran's lay statements, however, the issue of secondary service connection has been raised.  In this regard, in an October 2010 private medical statement, a physician wrote that the injury to the Veteran's back could "lead to degenerative changes in that part of the spine and adjacent spine."  Although speculative in nature, this statement indicates that the back injury could lead to development of disability in the cervical spine; that is, that the cervical spine disability developed secondary to the original back disability.  Thus, the Board remands for a VA examination with opinion as to whether the service-connected back disability caused or aggravated the current cervical spine disability.  See 38 C.F.R. § 3.310.

Based on this raised contention of secondary service connection, the AOJ should send the Veteran a VCAA notification letter that includes notice of the evidence and information needed to substantiate a claim for secondary service connection.

Regarding SSA disability records, in September 2013, VA received a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which the Veteran marked that he received SSA disability benefits.  There is no evidence that VA has sought these records.  As these records are relevant to a claim in appellate status, the AOJ should seek these records upon remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The claims file currently contains VA treatment records from Richmond, Virginia VA Medical Center (VAMC) last updated on February 15, 2014, the Salem, Virginia VAMC last updated on September 17, 2013, and Beckley, Virginia VAMC records dated through December 5, 2012.  Upon remand, the AOJ should seek updated VA treatment records.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from Richmond VAMC dated February 15, 2014 to the present, from the Salem VAMC dated September 17, 2013 to the present, and from the Beckley Virginia VAMC dated December 5, 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the SSA furnish a copy of any decision(s) regarding the Veteran's award of disability benefits, as well as copies of all medical records underlying any determination(s).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Send the Veteran a notice letter pursuant to the VCAA regarding the issue of service connection for a cervical spine disability that includes the evidence and information needed to substantiate a claim for secondary service connection.

4.  After completing directives (1)-(3), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran's cervical spine disability is secondary to service-connected back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

Is it at least as likely as not that currently diagnosed cervical spine disability is caused or aggravated by the Veteran's service-connected back disability?

In reviewing the claims file, the examiner should review the October 2010 private physician statement that indicates that the degenerative changes in one part of the spine could lead to degenerative changes in another part of the spine.

The rationale for all opinions offered should be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include adjudicating the issue of secondary service connection.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



